Name: Commission Regulation (EEC) No 3185/92 of 30 October 1992 amending Regulation (EEC) No 920/89 laying down quality standards for carrots, citrus fruit and dessert apples and pears as regards the list of large fruit varieties
 Type: Regulation
 Subject Matter: plant product;  technology and technical regulations;  marketing
 Date Published: nan

 Avis juridique important|31992R3185Commission Regulation (EEC) No 3185/92 of 30 October 1992 amending Regulation (EEC) No 920/89 laying down quality standards for carrots, citrus fruit and dessert apples and pears as regards the list of large fruit varieties Official Journal L 317 , 31/10/1992 P. 0072 - 0072 Finnish special edition: Chapter 3 Volume 45 P. 0146 Swedish special edition: Chapter 3 Volume 45 P. 0146 COMMISSION REGULATION (EEC) No 3185/92 of 30 October 1992 amending Regulation (EEC) No 920/89 laying down quality standards for carrots, citrus fruit and dessert apples and pears as regards the list of large fruit varietiesTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (1), as last amended by Regulation (EEC) No 1754/92 (2), and in particular Article 2 (2) thereof, Whereas Annex III to Commission Regulation (EEC) No 920/89 (3), as last amended by Regulation (EEC) No 658/92 (4), lays down quality standards for dessert apples and pears; whereas information gathered on the agronomic characteristics of the Ingrid Marie and Red Ingrid Marie (Karin Schneider) varieties enable it to be concluded that they are not large fruited varieties; whereas the list in Table 3 in Annex III to that Regulation should accordingly be corrected; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 In Table 3 in Annex III to Regulation (EEC) No 920/89, 'Ingrid Marie' and 'Red Ingrid Marie (Karin Schneider)' are hereby deleted. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 October 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 118, 20. 5. 1972, p. 1. (2) OJ No L 180, 1. 7. 1992, p. 23. (3) OJ No L 97, 11. 4. 1989, p. 19. (4) OJ No L 70, 17. 3. 1992, p. 15.